Citation Nr: 1823316	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  13-10 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to higher initial disability ratings for dermatophytosis of bilateral foot and lichen planus, currently evaluated as 0 percent disabling (noncompensable) for the period prior to September 25, 2012, and as 10 percent disabling for the period thereafter.

2.  Entitlement to an effective date earlier than January 3, 2012, for the award of service connection and compensation for dermatophytosis of bilateral foot and lichen planus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to August 1981 in the U.S. Navy and from February 1988 to June 2009 in the U.S. Air Force.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an August 2012 decision of the RO that granted service connection for dermatophytosis of bilateral foot evaluated as 0 percent disabling (noncompensable), effective January 3, 2012.  

Subsequently, in February 2014 a Decision Review Officer granted service connection for lichen planus, effective September 25, 2012, and increased the disability evaluation to 10 percent for dermatophytosis of bilateral foot and lichen planus, effective September 25, 2012.  This did not satisfy the Veteran's appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In January 2016 the Veteran testified during a videoconference hearing before the undersigned.  A transcript of the proceeding is of record.

When this case was previously before the board in September 2017, it was remanded to afford the Veteran a hearing at the RO via videoconference for the issue of entitlement to an effective date earlier than January 3, 2012, for the award of service connection and compensation for dermatophytosis of bilateral foot and lichen planus.  The Veteran was afforded this hearing in December 2017 before the undersigned.  A transcript of the hearing is of record.  Accordingly, there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  The case has since been returned to the Board for further appellate action.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  These records were reviewed in connection with the decision below to ensure thorough analysis of the evidence of record.

The issue of entitlement to an effective date earlier than January 3, 2012, for the award of service connection and compensation for dermatophytosis of bilateral foot and lichen planus is addressed below; the issue regarding a higher initial rating is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran was separated from service in June 2009 and filed an initial claim for service connection for dermatophytosis tinea pedis, bilateral, that was received on January 3, 2012.  In an August 2012 rating decision, service connection for dermatophytosis of bilateral foot was granted with a noncompensable evaluation, effective January 3, 2012.


CONCLUSION OF LAW

There is no legal entitlement to an effective date prior to January 3, 2012, for the grant of service connection for bilateral dermatophytosis tinea pedis.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. § 3.400 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

In regard to the claims for earlier effective dates, the Board notes that once service connection is granted, the claim is substantiated and additional VCAA notice is not required, and as such, any defect in the notice is considered non-prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  For the foregoing reasons, the Board finds that VA has satisfied its duties to notify and assist the Veteran in regards to this claim. 

Generally, the effective date for an award of service connection is the day following separation from active service or the date entitlement arose, if the claim is received within one year after separation from service.  Otherwise, the effective date is the later of the date of receipt of claim or the date of entitlement to service connection arose.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (b) (2) (2017).  

The terms "claim" and "application" mean a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1 (p) (2017).  A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101 (a) (West 2014); 38 C.F.R. § 3.151 (a) (2017).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. See 38 C.F.R. § 3.155 (2017).

The Veteran asserts, and testified before the undersigned, that he should be granted an earlier effective date as he was treated for this condition from June 2008.  

The Board notes that the mere existence of medical evidence of a disorder does not establish an intent to seek service connection, or entitlement to an earlier effective date.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Rather, a formal or informal claim must be filed in order for any type of benefit to accrue or be paid, and a claim for service connection must indicate an intent to apply for that benefit.  See 38 U.S.C. § 5101 (a); 38 C.F.R. §§ 3.151 (a), 3.155(a); Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).

Although information contained in treatment records may constitute an informal claim, this is only appropriate where service connection has already been established, or where a claim was previously denied due to the disability not rising to a compensable level.  38 C.F.R. § 3.157 (b); MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006).  Neither of those circumstances was present in this case.

In other words, the effective date of service connection is not assigned based on the date the claimant asserts that the disability appeared, or on the date of the earliest medical evidence demonstrating the existence of such disability and a causal connection to service.  Rather, the effective date is assigned based on the date that the application or claim upon which service connection was eventually granted was received by VA.  See 38 C.F.R. § 3.400; Lalonde, 12 Vet. App. at 382-83.

The Veteran also essentially asserted before the undersigned that he filed a claim for service connection in March 2009 that was subsequently denied because he did not receive notice of a scheduled VA examination.  The Board finds that a claim for a skin condition, to include dermatophytosis of bilateral foot and lichen planus, was not listed on the March 2009 application for benefits.

As noted above, the Veteran filed an initial claim for dermatophytosis tinea pedis, bilateral, that was received on January 3, 2012.  In an August 2012 rating decision, service connection for dermatophytosis of bilateral foot was granted with a noncompensable evaluation, effective January 3, 2012.  Prior to January 3, 2012, there were no pending requests for service connection that remained unadjudicated.  

The Veteran's claim for entitlement to service connection was received January 3, 2012, which is the current effective date.  In conclusion, there is no legal basis to award an effective date prior to January 3, 2012.  The Board is constrained by the law and regulations made by the Congress governing the establishment of effective dates for the award of compensation.  Thus, the Board concludes that an earlier effective date is not warranted in this case under VA regulations governing effective dates for awards based on an original claim for service connection.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400.


ORDER

Entitlement to an effective date earlier than January 3, 2012, for the award of service connection and compensation for dermatophytosis of bilateral foot and lichen planus is denied.


REMAND

The Board is of the opinion that additional development is required before the Veteran's remaining claim on appeal is decided. 

The Veteran was most recently afforded a VA examination for this disability in June 2016.  Since the June 2016 VA examination, the Veteran has reported flare-ups of his dermatophytosis of bilateral foot and lichen planus.  In this regard, at the December 2017 Board hearing, the Veteran testified that he had relatively recent corticosteroid injections prior to the June 2016 examination and that the manifestations of his condition were not as severe as they might otherwise have been without that treatment.  As it therefore appears that the June 2016 VA examination was not during an active stage of the Veteran's dermatophytosis of bilateral foot and lichen planus, the Board finds that the Veteran should be afforded a VA examination on remand during a flare-up of the condition.  See Ardison v. Brown, 6 Vet. App. 405, 408 (1994) (stating that where the appellant's condition is subject to active and inactive stages (skin conditions generally), an examination should be conducted during the active stage).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA treatment records; and, with appropriate authorization from the Veteran, any additional outstanding private treatment records identified by him as pertinent to his claim.

2.  The Veteran should be afforded a VA examination by an examiner with appropriate expertise to determine the current degree of severity of his service-connected dermatophytosis of bilateral foot and lichen planus.  All necessary testing must be accomplished.  The electronic claims file must be reviewed in conjunction with the examination. 

If possible, the examination should be scheduled during a flare up of the Veteran's condition.  The examining facility should be fully informed of the unusual requirements in this case and communicate with the Veteran as necessary to maximize the likelihood of performing the examination during a flare-up of the claimed condition.  See Ardison v. Brown, 6 Vet. App. 405, 408 (1994) (stating that where the appellant's condition is subject to active and inactive stages (skin conditions generally), an examination should be conducted during the active stage).  If it is not possible to schedule the Veteran for a VA examination during a period of flare up, the examiner should document the Veteran's symptoms based on his description of symptoms during a period of flare up.

A full and complete rationale for any opinions expressed is required.

3.  Upon completion of the examination ordered above, review the examination report to ensure that it addresses the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the AOJ should readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, the AOJ must furnish the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


